DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed process for preparing 1,4-bis(4-phenoxybenzoyl)benzene.  The closest prior art of record is Woo et al. (US Pat. 4,794,155) in view of Corbin et al. (US Pat. 4,918,237), discussed previously.  Woo et al. does not identify the amount of aluminum chloride in the aqueous phase, or identify the amount of aluminum chloride as being a result effective variable.  As such, it would not have been obvious to a person having ordinary skill in the art to have optimized the process of Woo et al. to arrive at the claimed amount of Lewis acid present in the aqueous phase.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/LIAM J HEINCER/Primary Examiner, Art Unit 1767